Ezra Baldwin Junr ads. 1 Amasa Bagley J
Supreme Court
December term A.D. 1832.
And the said Ezra Baldwin Junr comes and says that the said Amasa Bagley ought not to have or maintain his writ of error aforesaid against him the said Ezra Baldwin Junr because he says that the writ of error aforesaid was not sued out by the said Amasa Bagley and duly served upon him the said Ezra within one year next *493after the giving the judgment aforesaid, in form aforesaid obtained against the said Amasa Bagley by him the said Ezra in the said County Court of the County of Oakland aforesaid; and this he the said Ezra Baldwin junr is ready to verify; Wherefore he prays judgment if the said Amasa Bagley ought to have or maintain his writ of error aforesaid against him the said Ezra Baldwin Junr &c.
Wm. A. Fletcher Atty & of Counsel
for Deft in Error.